Citation Nr: 1115387	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-23 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for schizophrenic reaction, now characterized as an acquired psychiatric disorder, and, if so, whether service connection for an acquired psychiatric disorder is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from May 1968 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which reopened the Veteran's claim and denied service connection for schizophrenic reaction, paranoid type, on the merits. 

The record reflects that the Veteran requested to be afforded with a hearing before the Board in July 2007, on his VA Form 9.  He also clarified that he wanted a local hearing at the RO prior to the Board hearing in February 2009, on a VA Form 21-4138.  However, after receiving notice of the March 2010 local hearing, the Veteran requested to have it rescheduled for mid-June in contemplation of upcoming surgery and his expected recovery time.   The local hearing was rescheduled for June 4, 2010; however, the Veteran failed to appear for the hearing, and did not again request postponement.  He similarly failed to appear for the Travel Board hearing scheduled in January 2011 with a Veterans Law Judge who had journied to the RO, and again did not request postponement.  Accordingly, the Veteran's hearing requests are deemed withdrawn.  
    
The record shows that the RO adjudicated only the specific claim filed by the Veteran, i.e., service connection for schizophrenic reaction.  However, it appears that he may also suffer from other psychiatric disorders.  Although the private psychiatrist who evaluated the Veteran at various times from October 2006 to July 2008 has only diagnosed him as having untreated chronic paranoid type schizophrenia, the December 2007 VA compensation and pension examining psychologist diagnosed the Veteran with recurrent major depressive disorder (MDD) in addition to paranoid type schizophrenia, on Axis I.    

During the course of this claim/appeal, the U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in consideration of the case law discussed above and the diagnosis of another psychiatric disorder reflected in the VA compensation and pension examination report, the Board will consider the Veteran's service connection claim as one for any acquired psychiatric disorder, regardless of diagnosis.  The issue has been recharacterized as stated on the first page of this decision.   

The reopened issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO determined that new and material evidence sufficient to reopen the Veteran's claim of service connection for schizophrenic reaction, paranoid type, had not been presented.  The RO explained that, in December 1970, a certification of diagnosis showing a personality disorder had been made and a personality disorder is a constitutional or developmental abnormality, not a disability under the law.  The RO added that the Veteran had submitted no evidence in connection with his then-current request to reopen the previously denied claim.      

2.  The March 2002 RO rating decision was not appealed, and is therefore final.

3.  Evidence received subsequent to the March 2002 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2002 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been presented, and the claim of entitlement to service connection for schizophrenic reaction, now characterized as an acquired psychiatric disorder, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2010).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

For reasons explained in greater detail below, the Board finds the Veteran's claim to be reopened by way of the submission of new and material evidence.  Thus, with respect to the request to reopen the Veteran's previously denied claim, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.

Further, the reopened claim is being remanded for additional evidentiary development.  Thus, no further discussion regarding VA's fulfillment of its duties to notify and assist in the reopened claim is necessary at this time. 

II.  New and Material Evidence

The Veteran requests to reopen his claim of entitlement to service connection for schizophrenic reaction.  

As a preliminary matter, the Board notes that the Veteran's current claim involving a schizophrenic reaction is grounded upon the same factual basis as his previous claim, which was last denied in the March 2002 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his previously denied claim was filed in November 2006.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, the Veteran was previously awarded service connection for schizophrenic reaction, paranoid type, in an April 1969 rating decision.  The RO granted service connection on a presumptive basis because the Veteran was hospitalized with the diagnosis of schizophrenic reaction in January 1969, less than one year after separation from service.  However, in January 1971, the RO proposed to sever service connection.  The RO explained that, in a certification of diagnosis dated in December 1970, the examiner found that the Veteran had paranoid personality rather than schizophrenic reaction.  In July 1971, service connection for schizophrenic reaction was severed based on clear and unmistakable error.  After receiving notice of his appellate rights, the Veteran did not appeal that decision.  

In June 1990, the Veteran filed a claim for service connection of multiple disabilities, to include "mental problems" and "nervousness".   Later that month, service connection for a mental disorder was denied, on the basis that the records did not show the Veteran was treated during service for the condition claimed, nor was it reported on his separation examination.  The RO also explained that it would reconsider the Veteran's claim if he submitted evidence to support a finding that his mental disorder began in, or was aggravated by, service.  The RO further noted that medical evidence diagnosing the condition soon after service would be helpful, as well as statements from service members who had observed his condition during service and evidence showing that the condition was presently disabling.  After receiving notice of his appellate rights, the Veteran did not appeal the decision.  

In August 2001, the Veteran requested that entitlement to service connection for paranoid schizophrenia be restored.  The RO construed his statement as an application to reopen the previously denied claim.  In the March 2002 rating decision, the RO determined that new and material evidence sufficient to reopen the claim for service connection of schizophrenic reaction, paranoid type, had not been presented because the Veteran had submitted no evidence.    

The Veteran received notification of that rating decision and his appellate rights in March 2002, and he did not initiate an appeal.  Thus, the March 2002 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the March 2002 rating decision included the Veteran's service treatment records (STRs); VA hospitalization summaries from January 1969 to February 1969, August 1969 to September 1969, May 1970 to June 1970, and September 1970 to October 1970; the December 1970 Certificate of Diagnosis; the February 1969 and June 1990 VA Forms 21-526; and several written statements from the Veteran and/or his former representative from June 1971 to August 2001. 

The pertinent evidence associated with the claims folder since the March 2002 denial of the claim consists of a copy of the Veteran's DD Form 214N; the November 2006 VA Form 21-526; private psychiatric evaluation reports from Dr. W.B.R. dated from October 2006 to July 2008; the December 2007 VA mental disorders examination report and the October 2008 addendum report; and additional written statements submitted by the Veteran and his representative from November 2006 to December 2010.

After careful review of the evidence associated with the claims folder since the March 2002 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  In particular, the private psychiatric evaluation reports from Dr. W.B.R. dated from October 2006 to July 2008 include Axis I diagnoses of chronic schizophrenia, paranoid type, untreated.  Also, the December 2007 VA compensation and pension examination report includes Axis I diagnoses of recurrent MDD and schizophrenia, paranoid type.  Further, in the July 2008 psychiatric evaluation report, Dr. W.B.R. noted that he had reviewed the Veteran's military and VA medical records and concluded that his current schizophrenia is the same condition from which he suffered on active military duty.  This evidence, which shows a competent current diagnosis of a psychiatric disorder and contains a competent medical opinion linking the Veteran's current schizophrenia to his period of active military service, is deemed credible for the purpose of reopening the claim.  


Thus, in summary, the evidence associated with the claims folder since the March 2002 denial may be considered new because it was not before VA at the time of that decision.  In addition, the evidence discussed above is also material because it relates to a previously unestablished fact necessary to substantiate the claim.  Specifically, this evidence shows that the Veteran is currently diagnosed with chronic schizophrenia.  There is also a competent medical opinion linking the Veteran's currently diagnosed schizophrenia to active service.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (evaluating the materiality of newly submitted evidence, Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion).

Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for schizophrenic reaction, now characterized as an acquired psychiatric disorder, is reopened.  However, as will be explained below, additional development is needed before the Board may proceed to adjudicate the merits of the claim.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for schizophrenic reaction, now characterized as an acquired psychiatric disorder, is reopened.  


REMAND

For the reasons explained above, the Board has now found the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to be reopened by way of the submission of new and material evidence.  After careful review of the record, however, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's reopened claim.   

The Veteran's STRs show that, at the time of service enlistment in May 1968 and again, in June 1968, he was psychiatrically evaluated as normal.  He also denied having any history of psychiatric symptoms such as frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  

However, he was later evaluated for possible psychiatric problems on October 20, 1968.  At that time, it was noted by the mental health examiner that the Veteran had been engaged in multiple fights, usually involving violence and use of dangerous weapons.  His mental status was described as alert and oriented with no evidence of delusionary thoughts or hallucinations.  He did exhibit evidence of anxiety with depression, but his affect for the most part was appropriate.  The examiner also wrote that the Veteran showed little remorse for his actions and his past history included a broken home, trouble with the law, and multiple failures.  The examiner noted an impression of a personality disorder, with anxiety and no evidence of psychosis.      

Also, in the summary of hospitalization for the period from August 12, 1969, to September 4, 1969, it is noted that the Veteran reported that he was attacked by a man much larger than he and, during the fight, hit him with a piece of steel.  The Veteran stated that, as a result, he was court-martialed and spent two-and-a-half months in the "brig".  

At the December 2007 VA mental disorders examination, the examiner similarly wrote that the Veteran had been in multiple altercations, to include hitting his instructor with a rifle, and was imprisoned for attempted murder, while he was in the Navy.  The examiner also noted that he was evaluated for schizophrenia and hospitalized before his discharge, although the STRs of record make no mention of a hospitalization. 

Thus, it appears that the Veteran suffered disciplinary action in service as a result of multiple altercations.  However, his service personnel records are not included in the claims folder.  Because the Veteran's behavior in service is relevant to his claimed psychiatric disorder, a remand to obtain his personnel records is necessary.  Further, any records pertaining to any hospitalization for psychiatric problems in service, if they exist, should be obtained and associated with the claims folder as they are pertinent to the claim.  

In addition, as stated above, the Veteran is currently diagnosed with a psychiatric disorder.  However, it is not clear whether he suffers from recurrent MDD, in addition to paranoid schizophrenia.  Although the December 2007 VA mental disorders examiner noted an Axis I diagnosis of MDD, no such diagnosis is included in the psychiatric evaluation reports from Dr. W.B.R.  Thus, clarification of the appropriate diagnosis/diagnoses for the Veteran's claimed psychiatric disability is necessary.  

Further, the Board notes that there are conflicting medical opinions of record regarding whether the Veteran's currently diagnosed psychiatric disorder is causally or etiologically related to his period of active military service.  

Moreover, the Board notes that the December 2007 mental disorders examiner found that MDD existed prior to service and was not aggravated by service.  However, because the Veteran had a normal psychiatric evaluation at enlistment, there must be clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service to rebut the legal presumption of soundness.  The examiner did not adequately explain how the evidence of record clearly and unmistakably established a pre-existing mental disorder which was not aggravated by service.       

Thus, in consideration of the foregoing, the Board finds that a remand for another mental disorders examination and a medical opinion based on review of the claims folder is necessary.  See 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.). 

In view of the foregoing, the case is REMANDED for the following actions:

1.  Request (1) the Veteran's Navy personnel records, to include any record of disciplinary actions and related information, and (2) any records pertaining to psychiatric hospitalization during service from the appropriate authority and associate them with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Schedule the Veteran for a mental disorders examination, to be conducted by a psychiatrist, for his claimed psychiatric disability or disabilities.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  In addressing the questions below, the psychiatrist's opinion should be informed by a review of the Veteran's psychiatric history and findings as documented upon any prior medical examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.  All indicated evaluations, studies, and tests deemed necessary by the psychiatrist should be accomplished and all findings reported in detail. 

a.  Based on review of the claims folder and evaluation of the Veteran, the psychiatrist must identify any and all psychiatric disorder(s) which has/have been demonstrated by the Veteran since filing his claim on November 14, 2006.  If the Veteran is not shown to have a current diagnosis of any psychiatric disability during this period, the psychiatrist should thoroughly explain the basis of his or her opinion.  Notably, judicial precedent provides that the requirement that a "current" disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  The examiner should provide an evaluation of the nature and severity of any such psychiatric disorders, and their effect on functioning, including employment.  

b.  For each psychiatric disorder as to which the psychiatrist enters a diagnosis, the psychiatrist must state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the identified psychiatric disorder was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein, or whether a psychosis was manifested within one year after discharge; OR whether such causation or initial manifestation is unlikely (i.e., less than a 50-50 probability).

c.  If the psychiatrist believes that the Veteran has a psychiatric disorder which was present prior to service, the examiner should thoroughly explain the basis of that belief and specifically opine as to whether there is clear and unmistakable evidence (i.e., obvious or manifest) that such disorder developed prior to service, and, if so, whether there is also clear and unmistakable evidence (i.e., obvious or manifest) that such disorder was not aggravated during service. 

d.  The psychiatrist should provide a thorough discussion of the Veteran's psychiatric history in the examination report, specifically address the opinion of Dr. W.B.R. in the July 2008 psychiatric evaluation report, and confirm that the claims folder has been reviewed.  The credibility of the lay evidence as it relates to the history of psychiatric problems must be addressed, in light of the medical history and other relevant evidence included in the claims folder.  The psychiatrist must further confirm that the claims folder has been reviewed.

e.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

g.  Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC, with an appropriate period of time for response by the Veteran and/or his representative.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


